Order reversed in part and motion granted so far as it relates to the subjects of examination specified in paragraphs numbered 2 and 3 in the notice, except that plaintiff’s examination shall include the subject of the ownership of the automobile at the time of the accident and any agreement or arrangements between the defendant Lux and the defendant corporation during the time of the employment of John Lux, respecting any permission granted by defendant corporation to Lux relating to the driving of the car; and otherwise affirmed, without costs of this appeal to either party. All concur. Present — Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.